Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Huang (US 20040105969, supplied by applicant), which is considered to be the prior art closest to the subject matter of claim 1, discloses a method for producing a consolidated fibrous preform (figure 2) intended for the manufacture of a part made of composite material, which method includes the steps of: - shaping a fibrous structure (step 4 in figure 2) in a heated steel mold (paragraphs 30, 31 and 51), the structure being previously impregnated with a thermoplastic or phenolic resin (paragraphs 37 and 43) comprising a volatile portion and a non-volatile portion. This resin decomposes to form carbon after heating ([0043]). - cooling the mold; - removing the set fibrous preform from the mold (step 8 in figure 2); - impregnating the fibrous preform with a slip (step 8A and figure 2) containing an additive that can be a powder of ceramic particles or carbon (paragraphs 68, 69 and 47); - heat treating the fibrous preform (paragraph 72); - consolidating the fibrous preform by chemical gas-phase infiltration (step 9 in figure 2 and paragraph 64). 
However, claim 1, from which all other claims depend, further requires the step of: heat treating the coated fibrous preform to form a porous shell around the fibrous preform by consolidating the slip AND to remove the fugacious or fugitive material present in the fibrous preform. This is done to preserve the shape of the fibrous structure during the consolidation thereof by chemical gas-phase infiltration.
According to Huang, the infiltrated resin transforms into carbon during heat treatment and the impregnated slip infiltrates the preform. A person skilled in the art is prompted neither to replace the resin according to Huang with a fugacious material nor to form a shell around the preform.

As a result, claim 1 is allowed.
Claims 2 to 10 are dependent on claim 1 and, as such, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JOEL G HORNING/Primary Examiner, Art Unit 1712